        Case
         Case1:20-cv-03580-CCB
              1:20-cv-03580-CCB Document
                                 Document1-3
                                          3 Filed
                                             Filed12/10/20
                                                   12/10/20 Page
                                                             Page1E-FILED;
                                                                   1ofof66 Cecil Circuit Court
                                                      Docket: 11/3/2020 4:02 PM; Submission: 11/3/2020 4:02 PM



HEATHER GIBSON                                        •       IN THE
570 Bellerive Road, Apt. 322
Annapolis, Maryland 21409                             •       CIRCUIT COURT

               Plaintiff                              •       FOR

 v.                                                   •       CECIL COUNTY

MARCO TECHNOLOGIES,LLC
836 Fairfield Road
Montoursville, Pennsylvania 17754
       Serve on:                                                          C-07-CV-20-000365
                                                              Case No.:
       The Corporation Trust,Inc.
       2405 York Road, Ste. 201
       Lutherville, Maryland 21093

and

DAVID S.PORTER
229 Fairfield Center Road
Montoursville, Pennsylvania 17754

               Defendants

*      *       *       *       *      *     *    *            *
                                          COMPLAINT

       Heather Gibson, Plaintiff, by and through her attorneys, George Psoras, Jr., Esq., and

Murtha, Psoras & Lanasa, LLC., hereby submit this Complaint against Defendant Marco

Technologies, LLC, and Defendant David S. Porter Individually as agent, servant and/or

employee of Defendant Marco Technologies, LLC, and for a cause of action, state as follow:

                                          THE PARTIES

       I.      Plaintiff, Heather Gibson (hereinafter "Plaintiff'), was at all times relevant hereto,

a resident of Anne Arundel County, Maryland.

       2.     Defendant, David S. Porter, (hereinafter "Defendant Porter"), was at all times

relevant hereto, acting in his individual capacity or acting as an agent, servant and/or employee

in furtherance of Defendant, Marco Technologies, LLC.
        Case
         Case1:20-cv-03580-CCB
              1:20-cv-03580-CCB Document
                                 Document1-3
                                          3 Filed
                                             Filed12/10/20
                                                   12/10/20 Page
                                                             Page22ofof66




        3.     Defendant, Marco       Technologies, LLC, (hereinafter "Defendant Marco

Technologies") was at all times relevant hereto, a Pennsylvania Corporation, that conducted

business in the State of Maryland by operating information technology services in various

counties in Maryland, including but not limited to Cecil County, Maryland, and was acting as a

principal and/or master of Defendant Porter.

                                JURISDICTION AND VENUE

       4.      The Circuit Court of Cecil County has personal jurisdiction over the Defendants

pursuant to MD Code, Courts and Judicial Proceedings §§ 6-102 and 6-103(b)(1)(3).

       5.      That the Circuit Court of Cecil County has venue over the Defendants pursuant to

MD Code, Courts and Judicial Proceedings, § 6-201(a), wherein a civil action shall be brought in

a county where a defendant carries on a regular business and pursuant to § 6-202(12)as this is an

action for damages against a nonresident individual.

       6.      At all times relevant hereto, is evidence of proper venue, Defendant Marco

Technologies provided information technology services in Cecil County, Maryland.

                           FACTS COMMON TO ALL COUNTS

       7.     On or about June 6, 2019, Plaintiff, Heather Gibson, was lawfully operating her

vehicle on Rt. 665 at or near the intersection of Solomons Island Road, located in Anne Arundel

County, Maryland.

       8.     At the same time and place, a motor vehicle, owned by Defendant Marco

Technologies, being operated by Defendant Porter was travelling northbound on Solomons

Island Road, when suddenly and without notice, Defendant Porter, negligently traveled through a

red light without stopping and collided with the front driver's side of Plaintiffs motor vehicle

with extreme force and violence.
        Case
         Case1:20-cv-03580-CCB
              1:20-cv-03580-CCB Document
                                 Document1-3
                                          3 Filed
                                             Filed12/10/20
                                                   12/10/20 Page
                                                             Page33ofof66




        9.      As a result of said collision, Plaintiff suffered injuries and damages.

                                     COUNT I- NEGLIGENCE
                                            (Defendant Porter)

        That Plaintiff adopts by reference the allegations contained in paragraphs 1 through 9 of

the Complaint with the same effect if herein fully set forth.

        10.     The Defendant was careless and negligent in that he was operating his vehicle at

an excessive rate of speed for the conditions then and there existing, did not have his vehicle

under proper and sufficient control, failed to obey traffic signals, failed to obey a traffic control

device, failed to observe the presence and proximity ofthe vehicle of the Plaintiff, failed to avoid

a collision with Plaintiffs vehicle and was in other respects, careless, reckless and negligent.

        1 1.    As a result of the collision caused by the negligence of the Defendant, the

Plaintiff suffered excruciating mental and physical pain; sustained injuries to her back, neck,

limbs and right ankle; was required to obtain medical and hospital care and treatment in the past

and will be required to obtain medical and hospital care and treatment in the future; was caused

and will be caused in the future to pay for medical and hospital care and attention and was

otherwise injured and damaged.

        12.    Plaintiff avers that all of her injuries, damages, expenses, and losses, past, present,

and prospective, were, are and will be the direct and proximate result of and due solely to the

negligence or want of due care on the part of Defendant, without any negligence or want of due

care on the part of the Plaintiff contributing thereunto.

       WHEREFORE, the Plaintiff brings the suit and claims in an amount of excess of

Seventy-Five Thousand Dollars ($75,000.00) in damages, interest, and costs against the

Defendant Porter.
          Case
           Case1:20-cv-03580-CCB
                1:20-cv-03580-CCB Document
                                   Document1-3
                                            3 Filed
                                               Filed12/10/20
                                                     12/10/20 Page
                                                               Page44ofof66




                         COUNT H- NEGLIGENT ENTRUSTMENT
                                    (Defendant Marco Technologies)

          The Plaintiff hereby incorporates by reference all of the factual allegations set forth

above.

          15.    The injuries, harm, and damages that were incurred by the Plaintiff as a result of

the use of the vehicle by Defendant Porter in a negligent and reckless manner.

          16.    At the time of the aforementioned motor vehicle collision, Defendant Marco

Technologies owned the vehicle Defendant Porter was driving and had control as to when and

where he could operate said vehicle.

          17.    Defendant Marco Technologies knew, or had reason to know, that Defendant

Porter at the time of the collision had poor driving habits, negligent operation of motor vehicles

and/or inexperience with driving was likely to drive her vehicle in a negligent and reckless

manner, involving an unreasonable risk of harm to herself and/or others.

          18.   Defendant Marco Technologies entrusted his vehicle and/or granted his

permission of the vehicle to be used by Defendant Porter.

          19.   Defendant Marco Technologies as the owner of the vehicle Defendant Porter was

operating, had the right to permit and the power to prohibit the use of the vehicle by Defendant

Porter.

          20.   As a direct result of Defendant Marco Technologies' negligently entrusting its

vehicle to Defendant Porter who operated said vehicle owned by Defendant Marco Technologies

in a negligent and reckless manner, the Plaintiff, without any contributory negligence, did suffer

the injuries, damages, and harm previously enumerated in Count I ofthe complaint.
         Case
          Case1:20-cv-03580-CCB
               1:20-cv-03580-CCB Document
                                  Document1-3
                                           3 Filed
                                              Filed12/10/20
                                                    12/10/20 Page
                                                              Page55ofof66




         WHEREFORE, the Plaintiff brings the suit and claims in an amount in excess of

Seventy-Five Thousand dollars ($75,000.00) in damages, interest, and costs against the

Defendant Cargo Transportation.

                           COUNT III— RESPONDEAT SUPERIOR
                                    (Defendant Marco Technologies)

         The Plaintiff hereby incorporates by reference all of the factual allegations set forth

above.

         21.    At all times relevant hereto, Defendant Porter was an agent and/or servant to

Defendant Marco Technologies.

         22.    The above-described acts of Defendant Porter were committed within the scope

and/or under the direct authority of Defendant Marco Technologies.

         23.    As Defendant Porter's principal and/or master at the time of the aforementioned

collision, Defendant Marco Technologies is responsible for all of the negligent acts committed

by Defendant Porter within the scope of his agent and/or servant relationship.

         24.   Plaintiff avers that all of her injuries, damages, expenses, and losses, past, present,

and prospective, were, are and will be the direct and proximate result of and due solely to the

negligence or want of due care on the part of Defendants, without any negligence or want of due

care on the part ofthe Plaintiff contributing thereunto.

         WHEREFORE, the Plaintiff brings the suit and claims in an amount of excess of

Seventy-Five Thousand Dollars ($75,000.00) in damages, interest, and costs against the

Defendant.
Case
 Case1:20-cv-03580-CCB
      1:20-cv-03580-CCB Document
                         Document1-3
                                  3 Filed
                                     Filed12/10/20
                                           12/10/20 Page
                                                     Page66ofof66




                              Respectfully submitted,



                              GEORGE PSORAS,JR.
                             (CPF # 8706010316)
                              Murtha, Psoras & Lanasa, LLC
                              1301 York Road, Suite 200
                             Lutherville, Maryland 21093
                              Telephone: 410-583-6969
                              Telefax:      410-583-4706
                             Email:       go@mpllawyers.com
                             Attorneyfor Plaintiff
